                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RONALD JARECKE,            and   JOETTA
JARECKE,
                                                          8:20CV122
                   Plaintiffs,

       vs.                                                  ORDER

C. R. BARD, INC., and      BARD
PERIPHERAL VASCULAR, INC.,

                   Defendants.


      IT IS ORDERED that the motion to withdraw Richard B. North, Jr. as
counsel, filed by Harrison Meyers, as counsel of record for Defendants, (Filing No.
18), is granted. Richard B. North, Jr. shall no longer receive electronic notice in
this case.

      Dated this 9th day of April, 2020.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
